J. CURTISS BROWN, Chief Justice,
dissenting.
I agree with the court that the trial court’s submission of the question of whether the beneficiary was a principal or accomplice in willfully bringing about the death of the insured did not meet the controlling test established by our Supreme Court in Greer v. Franklin Life Ins. Co., 148 Tex. 166, 221 S.W.2d 857 (1949). I dissent because of my belief that the judgment should be reversed and rendered in favor of appellant because there is no legally sufficient evidence to support a finding that meets the terms of the statute and our Supreme Court cases construing it. There is no evidence, direct or circumstantial, showing appellant caused his wife to fall overboard. Evidence that this was a two person “Ship of Fools” will not meet the test.